 



Exhibit 10.14
GUARANTY FINANCIAL GROUP INC.
RESTRICTED STOCK AGREEMENT



     
EMPLOYEE:
   
 
   
 
   
AWARD DATE:
                      , 200  
 
   
TOTAL NUMBER OF SHARES OF
RESTRICTED STOCK:
   
 
   









VESTING SCHEDULE/RESTRICTED PERIOD:
Entire percentage of the Award on the third anniversary of the Award Date,
payable as follows:

      Three-Year Average     After-Tax Return   Percentage of the on Equity  
Restricted Stock Performance*   Earned  13%     120%   12%     100%   10%   
 75%   8%     50%  Less than 8%    0% 


*   The Management Development and Executive Compensation Committee of Guaranty
Financial Group Inc. (the “Committee”) shall certify following the end of the
three-year period the attainment of and specify the after-tax return on equity
performance goal achieved, if any.

     This Agreement is entered into between GUARANTY FINANCIAL GROUP INC., a
Delaware corporation (“Guaranty”) and the Employee named above, and is an
integral and inseparable term of Employee’s employment as an employee of
Guaranty or an Affiliate. In consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, Guaranty and the
Employee hereby agree as follows:

1.   This Agreement and the award hereunder is subject to all the restrictions,
terms and provisions of the Guaranty Financial Group Inc. 2007 Stock Incentive
Plan (the “Plan”) which are herein incorporated by reference and with which the
Employee hereby agrees. Terms used in this Agreement that are not otherwise
defined herein shall have the same meaning as set forth in the Plan.   2.  
Subject to the terms of the Plan and this Agreement, Guaranty hereby awards to
the Employee the number of shares of Restricted Stock stated above (the
“Restricted Stock”). Except as otherwise provided by the Plan or this Agreement,
the vesting period for the Restricted Stock awarded hereunder shall be as stated
above.   3.   The Restricted Stock will be represented by a book entry credited
in the name of the Employee. The Employee will have the right to vote the
Restricted Stock. The Employee will receive a cash payment equal to the amount
of all regular cash dividends per share payable to holders of Common Stock of
record on and after the issuance of the Restricted Stock until the vesting or
forfeiture thereof, whichever is earlier.   4.   Except as otherwise provided in
the Plan, the vesting of the Restricted Stock shall occur only if the Employee
on the vesting date has continuously been an employee of Guaranty or an
Affiliate since the date of this Agreement. Subject to the other terms and
provisions of the Plan and this Agreement, upon the expiration of the vesting
period, the total number of shares of Restricted Stock as determined under the
table above shall become vested. Any shares of Restricted Stock which shall not
have so vested on the vesting date shall be forfeited to Guaranty, and the
Employee shall not thereafter have any rights (including dividend and voting
rights), powers or privileges with respect to the shares of Restricted Stock so
forfeited. The Employee agrees that any federal, state or local taxes of any
kind required by law to be withheld with respect to any shares of Restricted
Stock or the cash payments in lieu of dividends thereon shall be withheld and
applied to the satisfaction of such taxes. Guaranty will issue and deliver to
the Employee instruments representing the vested securities (or balance thereof
after withholding) as soon as practicable after the vesting date.   5.  
Notwithstanding any other provision of this Agreement to the contrary, if the
Employee dies, incurs a permanent disability or a Change in Control occurs
during the vesting period and prior to the vesting date, and assuming the
Employee has continuously been an employee of Guaranty or an Affiliate since the
date of this Agreement, then the total number of shares

 



--------------------------------------------------------------------------------



 



of Restricted Stock shall become vested as of the date of termination as a
result of death or disability or upon the Change in Control. For purposes of
vesting upon a Change in Control, the vesting of the Percentage of Restricted
Stock Earned as determined under the table above shall be at the 100% level. For
these purposes, “Change in Control” shall mean the event set forth in any one of
the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Guaranty (not including in the securities beneficially owned by
such Person any securities acquired directly from Guaranty or its Affiliates)
representing 20% or more of the combined voting power of Guaranty’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board of Directors of Guaranty (the
“Board”): individuals who, on the Award Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Guaranty) whose appointment or election by the Board or nomination for election
by Guaranty’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;     (3)   there is consummated a merger,
consolidation of Guaranty or any direct or indirect subsidiary of Guaranty with
any other corporation or any recapitalization of Guaranty (for purposes of this
paragraph (3), a “Business Event”) unless, immediately following such Business
Event (a) the directors of Guaranty immediately prior to such Business Event
continue to constitute at least a majority of the board of directors of
Guaranty, the surviving entity or any parent thereof, (b) the voting securities
of Guaranty outstanding immediately prior to such Business Event continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Guaranty or any subsidiary of Guaranty, at least 60% of
the combined voting power of the securities of Guaranty or such surviving entity
or any parent thereof outstanding immediately after such Business Event, and (c)
in the event of a recapitalization, no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Guaranty or such surviving
entity or any parent thereof (not including in the securities Beneficially Owned
by such Person any securities acquired directly from Guaranty or its Affiliates)
representing 20% or more of the combined voting power of the then outstanding
securities of Guaranty or such surviving entity or any parent thereof (except to
the extent such ownership existed prior to the Business Event);     (4)   the
shareholders of Guaranty approve a plan of complete liquidation or dissolution
of Guaranty;     (5)   there is consummated an agreement for the sale,
disposition or long-term lease by Guaranty of substantially all of Guaranty’s
assets, other than (a) such a sale, disposition or lease to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Guaranty in substantially the same proportions as their
ownership of Guaranty immediately prior to such sale or disposition or (b) the
distribution directly to Guaranty’s shareholders (in one distribution or a
series of related distributions) of all of the stock of one or more subsidiaries
of Guaranty that represent substantially all of Guaranty’s assets; or     (6)  
any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.         Notwithstanding the
foregoing, a “Change in Control” under paragraphs (1) through (5) above shall
not be deemed to have occurred by virtue of the consummation of any transaction
or series of integrated transactions immediately following which the record
holders of the common stock of Guaranty immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in one or

 



--------------------------------------------------------------------------------



 



      more entities which, singly or together, immediately following such
transaction or series of transactions, own all or substantially all of the
assets of Guaranty as constituted immediately prior to such transaction or
series of transactions.

For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time.     (4)   “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Guaranty or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
Guaranty or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of Guaranty in substantially
the same proportions as their ownership of stock of Guaranty.

6.   Nothing in the Plan or this Agreement shall be construed to give the
Employee any right to be awarded any additional Restricted Stock awards other
than in the sole discretion of the Committee or to confer on the Employee any
right to continue in the employ of Guaranty or any of its Affiliates or to
interfere in any way with the right of Guaranty or an Affiliate to terminate the
employment of the Employee at any time, with or without cause, notwithstanding
the possibility that the Restricted Stock may thereby be forfeited entirely. The
Employee agrees that the award of the Restricted Stock hereunder is special
incentive compensation and that it will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
retirement or profit-sharing plan of Guaranty or any of its Affiliates. In
addition, the Employee agrees that such award will not be taken into account in
determining the amount of any life insurance coverage, or short or long-term
disability coverage provided by Guaranty or its Affiliates.

7.   No right or benefit under the Plan or this Agreement shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit under the Plan or this Agreement shall in any
manner be liable for or subject to the debts, contracts, liabilities or torts of
the person entitled to such benefit. If any Employee or beneficiary under the
Plan or this Agreement should become bankrupt or attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge any right or benefit under the Plan or this Agreement, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event, the Committee in its discretion may hold or apply the same or any
part thereof for the benefit of the Employee or his or her beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.

8.   The Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan. In the event of an inconsistency
between any provision of the Plan and this Agreement, the terms of the Plan
shall control. This Agreement shall be binding upon and inure to the benefit of
Guaranty and its successors and assigns and shall be binding upon and inure to
the benefit of the Employee and his or her legatees, distributees and personal
representatives. Appeal from, or confirmation of, any arbitration award under
this paragraph may be made to any court of competent jurisdiction under
standards applicable to appeal or confirmation of arbitration awards generally.
This Agreement is effective as of the Grant Date, but shall expire sixty
(60) days after the Grant Date if the Employee (or his or her agent or attorney)
does not execute and deliver a copy of this Agreement to Guaranty on or prior to
that date, except as otherwise set forth in the Plan. This Agreement shall be
governed by and construed in accord with federal law, where applicable, and
otherwise with the laws of the State of Texas.

     IN WITNESS WHEREOF, Guaranty has caused this Agreement to be duly executed
by its officer thereunto duly authorized, and the Employee has hereunto set his
or her hand, all as of the Award Date stated above.
GUARANTY FINANCIAL GROUP INC.

 